DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/508,332, filed on 03/02/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,798,694 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 01/06/2022 with respect to the objection of the specification have been fully considered but they are not persuasive. Since the Applicant has not provided any response to the objection of the specification, the objection to the specification is maintained.
Applicant’s arguments, see Remarks, filed on 01/06/2022, with respect to the nonstatutory double patenting rejection of claim 67 have been fully considered and are persuasive in view of the terminal disclaimer filed on 01/06/2022.  The nonstatutory double patenting rejection of claim 67 has been withdrawn. 
Applicant’s arguments with respect to claims 68-78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: the instant specification identifies an US Patent application 16/207,517, is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amendment the instant specification to update the status of the parent application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 75, the claims recite “...The radio station according to claim 68, wherein...a first radio communication node configures to operate...a second radio communication node configures to operate...” but however, has failed to clearly disclose the location of the first radio communication node and the second communication node. Thus, it would be impossible to determine whether the radio station comprises the first radio communication node or the second radio communication node or both of the first and second radio communication nodes, or the radio terminal comprises the first radio communication node or the second radio communication node or both of the first and second radio communication nodes. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. For examination purpose, the claimed limitations are interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 68, 74 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094550 A1 to Shi et al. (hereafter refers as Shi) in view of US 2016/0262100 A1 to Larsson et al. (hereafter refers as Larsson).
Regarding claims 68 and 76, Shi teaches a radio station (a base station/eNB 100, Fig. 1 -5) and a method (a method for transmitting measurement configuring to a UE, by the base station/eNB, Fig. 1-5) comprising: 
a memory (a memory 124, Fig. 9 and paragraphs [85, 88]); and 
a processor (a processor 122 is configured to perform a method, Fig. 9 and paragraphs [85, 88]) configured to: 
communicate with a radio terminal on a licensed frequency (the eNB with the processor, communicates with the UE on a licensed frequency, paragraphs [39, 55, 93-95] and Fig. 1); 
(the eNB with the processor, transmits measurement configuration to the UE on the licensed frequency, paragraphs [39, 55, 93-95] and Fig. 1) associated with a Received Signal Strength Indicator (RSSI) measurement (wherein the measurement configuration is for measuring a received signal strength of a signal(s), paragraphs [77-80]) on a shared spectrum (transmitted on an unlicensed frequency band, paragraphs [6, 62, 65, 77-80], wherein the unlicensed frequency band is shared by at least two equipments, paragraphs [45-47, 52]), the control information including first information, the first information indicating a first period (the measurement configuration includes measurement period and an un-licensed frequency band for the UE to perform the measurement on the un-licensed frequency, paragraphs [4, 40, 46, 57, 78-80 102]), wherein 
the first period comprises a second period in which a signal can be transmitted (the measurement configuration includes at least a measurement period in which the signal can be transmitted for the measurement by the UE, paragraphs [4, 57, 102, 114]); and
receive, from the radio terminal on the licensed frequency (the eNB with the processor, receives from the UE on the licensed frequency, paragraphs [40-41, 96] and Fig. 1), a result of the RSSI measurement which is performed within the second period (a result of the terminal measurement performed by the UE, paragraphs [40-41, 96] and Fig. 1, on the unlicensed frequency during the measurement period, paragraphs [102, 114]).
an offset value”, the first period comprising “a third period in which the radio terminal is not needed to perform the RSSI measurement”, “the third period following the second period, the second period occurs periodically at a periodicity of the first period, and the offset value indicates a subframe number and a System Frame Number (SFN) at which the second period is started”; and the second period started “at the subframe number and the SFN indicated by at least the offset value”. 
Larsson teaches a radio station (a base station/eNB 110, Fig. 1, 10 and paragraphs [9, 101, 257, 266, 305], provisional 61/933,915, hereafter refers as provisional, pages 4, 9) and a method (a method for transmitting measurement configuring to a UE, by the base station/eNB, Fig. 7 and provisional, pages 24-25) comprising: 
a memory (a memory, paragraphs [76, 305] and provisional, pages 58-59); and 
a processor (a processor is configured to perform a method, paragraphs [76, 305] and provisional, pages 58-59) configured to: 
communicate with a radio terminal (the eNB with the processor, communicates with the UE, paragraphs [289-290] and Fig. 1, provisional, pages 52-53); 
transmit, to a radio terminal, control information (the eNB with the processor, transmits measurement configuration to the UE, paragraphs [289-290] and Fig. 1, provisional, pages 52-53) associated with a Received Signal Strength Indicator (RSSI) measurement (wherein the measurement configuration is for measuring received signal strength indicator, paragraphs [32-41, 139-141, 289-290], provisional, pages 8-9, 11, 29-30, 52-53), the control information including first information, the first information indicating a first period (the measurement configuration includes a measurement pattern that comprising a plurality of measurement periods, paragraphs [28, 64-65, 110-111, 127-128], and provisional, pages 26-27, 29-30) and an offset value (wherein the measurement configuration also includes an offset value, paragraphs [143-155, 161-165], and provisional, pages 31-33), wherein the first information indicating a first period (wherein the measurement pattern comprises a first period/cycle, i.e. 40 milliseconds or etc..., paragraphs [28-30, 168, 182-183, 243-247], provisional, pages 9-10, 43-44, 46-47) wherein the first period comprises a second period in which a signal can be transmitted (wherein the first period/cycle including a measurement gap/window in which a discovery signal can be transmitted, paragraphs [28-30, 168, 182-183, 243-247], provisional, pages 9-10, 43-44, 46-47]) and a third period in which the radio terminal is not needed to perform the RSSI measurement (wherein the first period/cycle is also include a gap/window in which the UE does not perform the RSSI measurement, i.e. off gap/window, paragraphs [28-30, 168, 182-183, 243-247], provisional, pages 9-10, 43-44, 46-47), the third period following the second period (the off gap/window following the measurement period, paragraphs [243-247], Fig. 4-6, provisional, pages 43-44, 46-47, Fig. 4-6), the second period occurs periodically at a periodicity of the first period (wherein the measurement gap/window occurs periodically at a periodicity of the first period/cycle, paragraphs [28-30, 168, 182-183, 243-247], Fig. 4-6, provisional, pages 9-10, 43-44, 46-47, Fig. 4-6), and the offset value indicates a (wherein the offset value indicates a subframe number a SFN at which the measurement gap/window is started, paragraphs [158-165, 187-189], provisional, pages 31-32, 37); and 
receive, from the radio terminal, a result of the RSSI measurement which is performed within the second period started at the subframe number and the SFN indicated by at least the offset value (the eNB with the processor, receives a measurement result from the UE, which measured within the measurement gap/window, paragraph [57], provisional, page 13, started at the subframe number and the SFN indicated by at least the offset value, paragraphs [158-165, 187-189], provisional, pages 31-32, 37). 

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the control information including an offset value, the first period comprising a third period in which the radio terminal is not needed to perform the RSSI measurement, the third period following the second period, the second period occurs periodically at a periodicity of the first period, and the offset value indicates a subframe number and a System Frame Number (SFN) at which the second period is started; and receiving, from the radio terminal, a result of the RSSI measurement which is performed within the second period started at the subframe number and the SFN indicated by at least the offset value as taught by Larsson, with the teachings of Shi, for a purpose of increase efficiency in measurement (see Larsson, paragraphs [158-165, 187-189], provisional, pages 31-32, 37) while increasing battery life of the radio terminal by including the third period in which the radio terminal does not perform the RSSI measurement (see Larsson, paragraphs [243-247], provisional, pages  43-44, 46-47).
Regarding claim 74, the combination of Shi and Larsson further teaches wherein the control information further comprises configuration information about a measurement gap (wherein the measurement configuration comprises information specifying a measurement gap, see Shi, paragraphs [4, 40, 46, 57, 78-80 102], see Larsson, paragraphs [28, 64-65, 110-111, 127-128], and provisional, pages 26-27, 29-30) used for the RSSI measurement (used for the RSSI measurement, see Shi, paragraphs [77-80] and paragraphs [32-41, 139-141, 289-290], provisional, pages 8-9, 11, 29-30, 52-53).
Regarding claims 77 and 78, Shi teaches a method performed in a radio terminal (a method for receiving measurement configuring by a UE, from a base station/eNB, Fig. 1-10) and a radio terminal (the UE for perform the method, Fig. 1-10), comprising: 
a memory (a memory, Fig. 10); and 
a processor (a processor is configured to perform a method, Fig. 10 and paragraphs [81-85, 91, 107]) configured to: 
(the UE with the processor, communicate with the base station on a licensed frequency, paragraphs [39, 55, 93-95] and Fig. 1, 6); and 
receive, from the radio station on the licensed frequency, control information (the UE with the processor, receives measurement configuration from the base station on the licensed frequency, paragraphs [39, 55, 67-72, 93-95] and Fig. 1, 6) associated with a Received Signal Strength Indicator (RSSI) measurement (wherein the measurement configuration is for measuring a received signal strength of a signal(s), paragraphs [77-80]) on a shared spectrum (on an unlicensed frequency band, paragraphs [6, 62, 65, 77-80], wherein the unlicensed frequency band is shared by at least two equipments, paragraphs [45-47, 52]), the control information including first information, the first information indicating a first period (the measurement configuration includes measurement period and an un-licensed frequency band for the UE to perform the measurement on the un-licensed frequency, paragraphs [4, 40, 46, 57, 78-80 102]), wherein 
the first period comprises a second period in which a signal can be transmitted (the measurement configuration includes at least a measurement period in which the signal can be transmitted for the measurement by the UE, paragraphs [4, 57, 102, 114]); 
perform the RSSI measurement within the second period (the UE with the processor performs the RSSI measurement within the measurement period, paragraphs [57, 67-71, 102]); and 
(the UE with the processor transmits to the base station on the licensed frequency, a result of the RSSI measurement, paragraphs [40-41, 71, 96] and Fig. 1, 6).
However, Shi does not explicitly teach the control information including “an offset value”, wherein the first period comprises “a third period in which the radio terminal is not needed to perform the RSSI measurement, the third period following the second period, the second period occurs periodically at a periodicity of the first period”, and “the offset value indicates a subframe number and a System Frame Number (SFN) at which the second period is started”; perform the RSSI measurement within the second period “started at the subframe number and the SFN indicated by at least the offset value”.
Larsson teaches a method performed in a radio terminal (a method for receiving measurement configuring for a UE, from a base station/eNB, Fig. 7, 9 and provisional, pages 24-25) and a radio terminal (a base station/eNB 110, Fig. 1, 9, 10 and paragraphs [9, 101, 257, 266, 302-303], provisional 61/933,915, hereafter refers as provisional, pages 4, 9), comprising: 
a memory (a memory, paragraph [303] and Fig. 9); and 
a processor (a processor, paragraph [303] and Fig. 9, configured to perform a method, paragraphs [76, 303, 305] and provisional, pages 58-59) configured to: 
communicate with a radio station on a licensed frequency (the UE with the processor, communicate with the base station, paragraphs [289-290] and Fig. 1, provisional, pages 52-53); and 
(the UE with the processor, receives measurement configuration from the base station, paragraphs [289-290] and Fig. 1, 8, provisional, pages 52-53) associated with a Received Signal Strength Indicator (RSSI) measurement (wherein the measurement configuration is for measure received signal strength indicator, paragraphs [32-41, 139-141, 289-290], provisional, pages 8-9, 11, 29-30, 52-53), the control information including first information (the measurement configuration includes a measurement pattern that comprising a plurality of measurement periods, paragraphs [28, 64-65, 110-111, 127-128], and provisional, pages 26-27, 29-30) and an offset value (wherein the measurement configuration also includes an offset value, paragraphs [143-155, 161-165], and provisional, pages 31-33), the first information indicating a first period (wherein the measurement pattern comprises a first period/cycle, i.e. 40 milliseconds or etc..., paragraphs [28-30, 168, 182-183, 243-247], provisional, pages 9-10, 43-44, 46-47), wherein 
the first period comprises a second period in which a signal can be transmitted (wherein the first period/cycle including a measurement gap/window in which a discovery signal can be transmitted, paragraphs [28-30, 168, 182-183, 243-247], provisional, pages 9-10, 43-44, 46-47]) and a third period in which the radio terminal is not needed to perform the RSSI measurement (wherein the first period/cycle is also include a gap/window in which the UE does not perform the RSSI measurement, i.e. off gap/window, paragraphs [28-30, 168, 182-183, 243-247], provisional, pages 9-10, 43-44, 46-47), the third period following the second period (the off gap/window following the measurement period, paragraphs [243-247], Fig. 4-6, provisional, pages 43-44, 46-47, Fig. 4-6), 
the second period occurs periodically at a periodicity of the first period (wherein the measurement gap/window occurs periodically at a periodicity of the first period/cycle, paragraphs [28-30, 168, 182-183, 243-247], Fig. 4-6, provisional, pages 9-10, 43-44, 46-47, Fig. 4-6), and 
the offset value indicates a subframe number and a System Frame Number (SFN) at which the second period is started (wherein the offset value indicates a subframe number a SFN at which the measurement gap/window is started, paragraphs [158-165, 187-189], provisional, pages 31-32, 37); 
perform the RSSI measurement within the second period started at the subframe number and the SFN indicated by at least the offset value (the UE with the processor, performs measurements during the measurement gap/window, paragraphs paragraph [57], provisional, page 13, started at the subframe number and the SFN indicated by at least the offset value, paragraphs [158-165, 187-189], provisional, pages 31-32, 37);
transmit, to the radio station, a result of the RSSI measurement (the UE with the processor, transmits a measurement result the base station, paragraphs [57, 158-165, 187-189], provisional, pages 13, 31-32, 37).  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of an offset value, the first period comprising a third period in which the radio terminal is not needed to perform the RSSI measurement, the third period following the second period, the second period occurs periodically at a periodicity of the first period, and the offset value indicates a subframe number and a System Frame Number (SFN) at which the second period is started; and perform the RSSI measurement within the second period started at the subframe number and the SFN indicated by at least the offset value as taught by Larsson, with the teachings of Shi, for a purpose of increase efficiency in measurement by clearly specifying the subframe number and the SFN associated with the measurement gap/window by simply using the offset value (see Larsson, paragraphs [158-165, 187-189], provisional, pages 31-32, 37) while increasing battery life of the radio terminal by including the third period in which the radio terminal does not perform the RSSI measurement (see Larsson, paragraphs [243-247], provisional, pages  43-44, 46-47).

Claims 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094550 A1 to Shi et al. (hereafter refers as Shi) in view of US 2016/0262100 A1 to Larsson et al. (hereafter refers as Larsson) as applied to claims above, and further in view of US 2018/0175975 A1 to Um et al. (hereafter refers as Um).
Regarding claim 69, the combination of Shi and Larsson does not explicitly teach the control information is generated “using at least one of: an Unlicensed Radio Network Temporary Identifier (U-RNTI)”.
(transmitting a PDCCH/EPDCCH to user equipment, paragraph [138] and Fig. 10), wherein the control information is generated using an Unlicensed Radio Network Temporary Identifier (U-RNTI) (wherein the PDCCH/EPDCCH is containing a CRC masked/scrambled with a U-RNTI on a licensed band, paragraphs [116, 121, 138] and Fig. 10).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the control information is generated using an Unlicensed Radio Network Temporary Identifier (U-RNTI) as taught by Um, with the teachings of the control information as taught by combination of Shi and Larsson, for a purpose of increase efficiency in identifying a receiver of the control information, by generating the control information based on the U-RNTI (see Um, paragraphs [115-120]).
Regarding claim 70, the combination of Shi and Larsson further teaches wherein the control information comprises a Physical Downlink Control Channel (wherein the measurement configuration is transmitted via PDCCH, see Larsson, paragraphs [210, 244]), however, has failed to teach the Physical Downlink Control Channel “contains a Cyclic Redundancy Check (CRC) part scrambled by an Unlicensed Radio Network Temporary Identifier (U-RNTI)”.
Um teaches transmitting, to a radio terminal on the licensed frequency, control information (transmitting a PDCCH/EPDCCH to user equipment, paragraph [138] and Fig. 10), wherein the control information comprises a Physical Downlink Control Channel that contains a Cyclic Redundancy Check (CRC) part scrambled by an (wherein the PDCCH/EPDCCH contains a CRC masked/scrambled with a U-RNTI on a licensed band, paragraphs [116, 121, 138] and Fig. 10).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the Physical Downlink Control Channel contains a Cyclic Redundancy Check (CRC) part scrambled by an Unlicensed Radio Network Temporary Identifier (U-RNTI) as taught by Um, with the teachings of the control information as taught by combination of Shi and Larsson, for a purpose of increase efficiency in identifying a receiver of the control information, by generating the control information based on the U-RNTI (see Um, paragraphs [115-120]).
Regarding claim 71, Um further teaches wherein the U-RNTI is set by the radio station to a common value for a plurality of radio terminals (wherein the U-RNTI is set by a base station to a common value for a plurality of UEs, paragraphs [116, 118, 148, 219, 222]) which are in a radio connected state on the licensed frequency and have a capability of communicating on the unlicensed frequency (wherein the UEs receive the PDCCHs on the licensed frequency, paragraphs [138] and Fig. 10, and have a capability of communicating on the unlicensed frequency, paragraphs [3-5, 69, 87-88, and Fig. 10).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the U-RNTI is set by the radio station to a common value for a plurality of radio terminals which are in a radio connected state on the licensed frequency and have a (see Um, paragraphs [115-120]) while enabling the radio station to communicate to the plurality of UEs using the U-RNTI (see Um, paragraphs [116, 118, 148, 219, 222]).
Regarding claim 72, the combination of Shi and Larsson does not teach wherein the control information is applied “in common to a plurality of radio terminals which are in a radio connected state in a cell on the licensed frequency and have a capability of communicating on the unlicensed frequency”.
Um teaches a control information is applied in common to a plurality of radio terminals (a base station transmits an PDCCH/EPDCCCH with a common U-RNTI which is a common value for a plurality of UEs, paragraphs [116, 118, 148, 219, 222])  which are in a radio connected state in a cell on the licensed frequency and have a capability of communicating on the unlicensed frequency (wherein the UEs receive the PDCCHs on the licensed frequency, paragraphs [138] and Fig. 10, and have a capability of communicating on the unlicensed frequency, paragraphs [3-5, 69, 87-88, and Fig. 10).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a control information is applied in common to a plurality of radio terminals which are in a radio connected state in a cell on the licensed frequency and have a capability of communicating on the unlicensed frequency as taught by Um, with the teachings of the (see Um, paragraphs [115-120]) while enabling the radio station to communicate to the plurality of UEs using the U-RNTI (see Um, paragraphs [116, 118, 148, 219, 222]).

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094550 A1 to Shi et al. (hereafter refers as Shi) in view of US 2016/0262100 A1 to Larsson et al. (hereafter refers as Larsson) as applied to claims above, and further in view of US 2014/0038598 A1 to Ren et al. (hereafter refers as Ren).
Regarding claim 73, the combination of Shi and Larsson does not explicitly teach processor is configured to “receive, from the radio terminal, prior to transmitting the control information, a result of detecting proximity of the radio terminal to a non-serving cell” and “determine to transmit the control information to the radio terminal based on the result of detecting the proximity”.
Ren teaches receiving, from the radio terminal, prior to transmitting the control information, a result of detecting proximity of the radio terminal to a non-serving cell (M-BS receives from a UE, prior to transmitting a measurement command, a result of detecting proximity of the UE to a S-BS, paragraph [30-31, 38]) and determining to transmit the control information to the radio terminal based on the result of detecting the proximity (M-BS determines to transmit the measurement command to the UE based on the result, paragraph [38] and Fig. 4A).
(see Ren, paragraphs [31-32]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0059610 A1 discloses timing of measurement gaps (paragraphs [22, 117]) and offset value (paragraphs [59, 92]).
US 2016/0192339 A1 discloses selecting a measurement gaps pattern to be used by the mobile terminal (abstract and paragraphs [95-96, 98-99]), wherein the measurement gaps are based on offset (paragraphs [101-104]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 14, 2022